Title: To Thomas Jefferson from Thomas Cooper, 18 May 1826
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Columbia S. Carolina
May 18. 1826
I congratulate you, on the proper feeling for your long life of meritorious service that seems to pervade every part of our country, and I anticipate from it, in every way, a result such as your friends would wish, and ought to expect. May the attachment of your fellow citizens render the close of your useful life, equally comfortable and honourable.I should not trouble you now with a letter, unless upon the only subject to which the remainder of your days are devoted, the success of the Institution which owes its birth and present prosperity to you. Our own, is likely to be jeopardized by the unprincipled combination among the Students to conceal crime of every description, and to revenge any attempt at repressing it by personal insult.The Laws of our institution forbid us to compel one student to give evidence against another. It is only by accident therefore that we can arrive at testimony of any kind in case of any outrage committed: especially as the offences are always committed between the hours of 11 at night and 4 in the morning when the Faculty are in bed.Our public buildings have been repeatedly endangered by fire; our stables have been broken open, & the tails and manes of our horses shaved. Three stables in the town have been broken open in the night time, or attempted to be so, and horse taken out and ridden, and saddles taken and not returned.In one of these cases a few nights ago, we received evidence that one of the Students was engaged in riding during the night a horse of a citizen, forcibly taken by breaking open his stable door, altho defended by two locks. We suspended him. He denied the fact, but has acknowledged that knew who was the offender. We said, let the offender come forward, and we will exonerate you. The Students have forbidden the offender to come forward, and offer the testimony of Students to prove, that the young man who was suspended, was innocent of the offense, and remained quietly in his bed till morning. We replied, let him produce or persuade the guilty person to do his duty, & we will let off the suspended student; but we cannot admit of testimony for the purpose of exculpation (always ready to be produced) when the witnesses refuse to be examined for the purpose of inculpation. If you insist upon our receiving your voluntary testimony for one purpose and not for another, we shall always have an offender exculpated however notorious is guilt may be. Of this, we have had already repeated experience, and we only tempt the commission of falsehood by permitting it.Upon this, they have yesterday, and to–day, refused to attend any college exercise, and are resolved the college shall be broken up, if we do not admit their voluntary evidence in favour of Students accused. Altho’ they know, that it is a current maxim among them, that it is no crime to mislead the faculty.We shall next monday (this is thursday) proceed to suspend every student during this year, who refuses then to attend his regular recitations. I think they will all go, tho’ the majority are adverse to the proceedings of their own body: but they are led away by an esprit de corps.I am perfectly weary and worried out of my life, by these combinations fit only for rogues and robbers, and most gladly would I quit it tomorrow, if I had any alternative. Your law chair I find is filled or I would apply for it without hesitation. In mean time, I send you a report of a case involving the question of discipline, which may be of use to your Institution. May God bless you.Thomas CooperMy health is perfectly restored: but I was on the pivot of life and death when I left your house.